                                                                           CLERKS OFFICE U.S. DIST. COURT
                                                                              AT CHARLOTTESVILLE, VA
                                                                                    FILED
                                                                                02/12/2019
                     IN THE UNITED STATES DISTRICT COURT                       JULIA C. DUDLEY, CLERK
                    FOR THE WESTERN DISTRICT OF VIRGINIA                       BY: /s/ J. JONES
                                  CHARLOTTESVILLE DIVISION                        DEPUTY CLERK



 UNITED STATES OF AMERICA                           CASE NO. 3:07-cr-00024


                      v.                            MEMORANDUM OPINION


 MICHAEL TYRON TERRELL SR.,                         JUDGE NORMAN K. MOON
                                   Defendant.


       Defendant Michael Tyron Terrell Sr. (“Defendant”) has filed an emergency motion for a

reduction of sentence pursuant to the First Step Act of 2018. (Dkt. 130). The motion has been

fully briefed and is ripe for review. For the following reasons, the Court will grant Defendant’s

motion.

       A multi-count indictment was filed against Defendant on August 15, 2007. (Dkt. 3).

Defendant pled guilty to Count One of the Indictment, specifically, conspiring or agreeing to

distribute fifty or more grams of cocaine base in violation of 21 U.S.C. § 846. (Dkts. 57–59).

His offense triggerd a mandatory minimum of ten years imprisonment pursuant to §

841(b)(1)(A). See 21 U.S.C. § 846. Based on the determination that Defendant was a career

offender under U.S.S.G. § 4B1.1, his Sentencing Guideline range was calculated to be 262 to

327 months imprisonment. (Dkts. 130 at 2 and 132 at 2). However, based on a motion for

substantial assistance by the Government, Defendant was ultimately sentenced to 180 months

imprisonment to be followed by a five year term of supervised release. (Dkts. 130 at 2, 79).

Defendant later filed a motion to reduce his sentence pursuant to Sentencing Guideline

Amendment 750, but it was denied due to his career offender status.            (Dkts. 105–106).

Defendant then filed this motion pursuant to the newly enacted First Step Act. (Dkt. 130).

                                                1
       Section 404 of the First Step Act of 2018 permits “a court that imposed a sentence for a

covered offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” Pub. L. No. 115-015, § 404, 132 Stat. 015, 015 (2018). A “covered offense” is

defined as “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.

2372), that was committed before August 3, 2010.” Id.

       Modifications of sentences under the First Step Act are governed by 18 U.S.C. §

3582(c)(1)(B), which states: “The court may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” In determining if modification is appropriate, the Court will first address whether a

reduction is consistent with the First Step Act, and will then “consider whether the authorized

reduction is warranted, either in whole or in part, according to the facts set forth in § 3553(a).”

Dillon v. United States, 560 U.S. 817, 826 (2010) 1

       The parties agree that Defendant’s offense of conviction is a “covered offense” as defined

by the First Step Act. The offense was committed before August 3, 2010 and the applicable

penalties were modified by section 2 of the Fair Sentencing Act, which “reduced the statutory

penalties for cocaine based offenses” in order to “alleviate the severe sentencing disparity

1
        Although subsection 3582(c)(1)(B) does not reference 3553(a) as do other 3582(c)
subsections, that alone does not bar consideration of other factors. While the Dillon Court
analyzed the procedures under § 3582(c)(2), the language quoted is reflected in § 3582(c)(1)(B).
Additionally, this approach is mirrored by the Fourth Circuit’s analysis under Rule 35(b), which
allows the Court to “consider other sentencing factors . . . when deciding the extent of a
reduction.” United States v. Davis, 679 F.3d 190, 195 (4th Cir. 2012); see also United States
Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP Act,
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited Feb. 11, 2019). (“[T]he courts should consider the guidelines and policy
statements, along with the other 3553(a) factors, during the resentencing.”).
                                                2
between crack and powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016).

As relevant in this case, section 2 of the Fair Sentencing Act increased the drug quantities

necessary to trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1). Pub. L. No.

111–220, 124 Stat. 2372 (2010). Specifically, the threshold requirement to trigger the mandatory

minimum sentence of ten years under 21 U.S.C. § 841(b)(1)(A) was increased from fifty grams

to 280 grams. Id.

       At the time of Defendant’s sentencing, the applicable sentencing range was 262–327

months imprisonment. Under the First Step Act, the applicable sentencing range is 188–253

months imprisonment. The parties agree that a reduction of Defendant’s sentence is appropriate.

After a review of the record and consideration of the parties’ arguments as well as the factors set

forth in § 3553(a), the Court determines that a sentence of time served, to be followed by a four
                                                                  2
year term of supervised release is appropriate in this case.          All other terms of the original

sentence will remain the same.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to Defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

       Entered this 12th
                    ____ day of February 2019.




2
        Defendant argues, and the Court agrees, that it cannot “impose or lengthen a prison
sentence . . . to promote rehabilitation.” Tapia v. United States, 564 U.S. 319 (2011); (Dkt. 133).
Therefore, it cannot sentence Defendant to time served for rehabilitative purposes. However, the
First Step Act does not “require a court to reduce any sentence,” and after consideration of
permissible factors including, but not limited to, the history and characteristics of Defendant, the
seriousness of the offense, adequate deterrence, and the need to avoid unwarranted sentence
disparities, the Court finds that 130 months, but not less than time served is appropriate in this
case. First Step Act, Pub. L. No. 115-015, § 404, 132 Stat. 015, 015 (2018); see also 18 U.S.C. §
3553(a). The parties agree that a term of 4 years of supervised release is appropriate.
                                                 3
